Bloodworth, J.
1. “The conviction of the defendant not depending entirely on circumstantial evidence, the court did not err in failing to charge the law of circumstantial evidence, in the absence of a timely written request.” Garrett v. State, 21 Ga. App. 801 (3) (95 S. E. 301). See also Cook v. State, 22 Ga. App. 771 (12), 780 (97 S. E. 264), and cit.
2. The court did not err in charging the jury as follows: “ The issue in this case is whether this defendant did violate this law; that is the real and only issue in the case. The State charges that he did violate it, and he denies it. The question for you to settle is whether or not he is guilty of the violation of this law. It is a question of fact for you to determine. The court has nothing to do with it.”
3. The evidence is ample to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.